Citation Nr: 0116974	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  94-45 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, claimed as a residual of chemical exposure.  

2.  Entitlement to service connection for a skin disorder, 
claimed as a residual of chemical exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
RO.  

In January 1997, the Board remanded this case to the RO for 
additional development.  



REMAND

Because of the recent change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required with respect to the claims for service connection 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

The veteran contends that he was exposed daily to different 
chemicals while working in a water treatment plant during 
service and that this caused him to develop neurological and 
skin disorders.  

The most current medical evidence shows that he is diagnosed 
with chronic inflammatory demyelinating polyneuropathy (CIDP) 
and that he has a macular rash over the chest as shown on a 
general examination by the VA in April 1997.  The service 
records indicate that the veteran was possibly exposed to 
chlorine, lime, soda ash, fluoride (powder form), fluoride 
methane, H2S and methane at the water treatment plant.  

In regard to the neurological disorder claim, the post-
service medical records from Dr. Horwich dated in November 
1975 indicate the veteran was diagnosed with chronic 
relapsing polyneuropathy (an additional report indicates his 
polyneuropathy symptoms dated back to the summer of 1974).  

A February 1976 VA examination confirmed the diagnosis.  
Subsequent private and VA medical records show he continued 
to be diagnosed with the neurological condition.  

In regard to the skin disorder claim, the service medical 
records show the veteran was diagnosed in 1966 and 1967 with 
tinea versicolor.  The post-service medical records show 
that, on a February 1976 VA examination, he had 
hyperpigmented scaling patches on the chest, back and arms, 
diagnosed as tinea versicolor.  

A review of the private and VA medical evidence shows that no 
opinion has been rendered concerning the likely etiology of 
the veteran's neurological and skin disorders.  

In the judgment of the Board and in light of the duty to 
assist provisions in the Veterans Claims Assistance Act of 
2000, a VA examination to ascertain the nature and etiology 
of the neurological and skin disorders (to include whether 
such conditions are attributable to chemical exposure in 
service) is warranted.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  

It is also noted that the RO has attempted to obtain the 
medical records of Dr. Horwich, who was associated with New 
York Hospital and later went into private practice.  In a 
February 2000 letter to the veteran, the RO informed him that 
it required a VA Form 21-4142 in order to obtain his medical 
chart.  The veteran never completed and returned the VA form 
supplied to him.  The RO make another to assist the veteran 
obtaining all pertinent treatment.  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received recent treatment 
for the claimed neurological and skin 
disorders since service.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.  In this regard, the 
veteran should again be afforded an 
opportunity to contact the New York 
Hospital, in order to obtain copies of 
all medical records, particularly those 
involving treatment by Dr. Horwich.  

2.  Thereafter, the RO should have the 
veteran undergo VA examinations in 
neurology and dermatology to ascertain 
the nature and likely etiology of his 
claimed neurological and skin disorders, 
respectively.  The claims folder should 
be provided to and reviewed by the 
doctors in conjunction with the 
examinations.  Based on examination 
findings, historical records, and medical 
principles, the doctors should provide a 
medical opinion, with full rationale, as 
to the likelihood that the veteran has 
current neurological and skin disability 
that was due to exposure to chemicals 
(i.e., chlorine, lime, soda ash, fluoride 
(powder form), fluoride methane, H2S, and 
methane) during the period of service or 
due to other disease or injury that was 
incurred in or aggravated by service.   

3.  Thereafter, the RO should review, on 
the merits, the claims for service 
connection for a neurological disorder 
and a skin disorder, claimed as residuals 
of chemical exposure.  The RO in this 
regard must ensure that all notification 
and development action required by the 
Veterans Claims and Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
If any benefit sought on appeal remains 
denied, then a Supplemental Statement of 
the Case should be issued to the veteran, 
and he should be given an opportunity to 
respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




